Name: Council Regulation (EEC) No 3902/89 of 15 December 1989 modifying with regard to the values expressed in ecus in Regulation (EEC) No 1135/88 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta, Melilla and the Canary Islands
 Type: Regulation
 Subject Matter: international trade;  monetary economics; NA;  trade policy;  executive power and public service;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31989R3902Council Regulation (EEC) No 3902/89 of 15 December 1989 modifying with regard to the values expressed in ecus in Regulation (EEC) No 1135/88 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta, Melilla and the Canary Islands Official Journal L 375 , 23/12/1989 P. 0005 - 0005 Finnish special edition: Chapter 2 Volume 7 P. 0108 Swedish special edition: Chapter 2 Volume 7 P. 0108 *****COUNCIL REGULATION (EEC) No 3902/89 of 15 December 1989 modifying with regard to the values expressed in ecus in Regulation (EEC) No 1135/88 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta, Melilla and the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 9 of Protocol 2 thereto, Having regard to the proposal from the Commission, Whereas values expressed in ecus appear in Articles 6 and 17 of Regulation (EEC) No 1135/88 (1); Whereas the amounts equivalent to the ecu in certain national currencies applying on 3 October 1988 were below the corresponding amounts applying on 1 October 1986; whereas, owing to the automatic change in the reference date laid down in Article 6 (1) of Regulation (EEC) No 1135/88, conversion into the national currencies under consideration would result in a reduction of the actual limits regarding simplified documentary evidence, referred to in Articles 6 and 17 of the said Regulation; whereas to avoid such an effect, the limits expressed in ecus should be raised, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1135/88 is hereby amended as follows: - in Article 6 (1) (c) the figure 'ECU 4 400' shall be replaced by 'ECU 4 800'; - in Article 17 (2) the figure 'ECU 310' shall be replaced by 'ECU 340' and the amount 'ECU 880' by 'ECU 960'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1989. For the Council The President H. CURIEN (1) OJ No L 114, 2. 5. 1988, p. 1.